Citation Nr: 0510329	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from August 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for hypertension as secondary to the 
service-connected disability of Diabetes Mellitus, Type II, 
associated with herbicide exposure.


FINDINGS OF FACT


1.  The veteran's hypertension began many years after his 
active service ended and is not the result of any disease, 
injury, or other incident of service.

2.  The veteran's hypertension is not proximately due to his 
service-connected Diabetes Mellitus Type II.


CONCLUSION OF LAW


Hypertension was not caused or aggravated by the veteran's 
service- connected diabetes mellitus type II associated with 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted, the veteran served on active duty in the United 
States Army from August 1968 to April 1971.

On the veteran's entrance Standard Form (SF) 88, the examiner 
noted the veteran's blood pressure to be 130 over 60.  No 
problems were noted and he was deemed qualified for 
enlistment.  On the entrance SF 89, the veteran noted that he 
did not suffer from high or low blood pressure.  A medical 
history form from the Fort Hamilton dental clinic, dated 
February 1969, asked if the veteran had ever suffered from 
high blood pressure.  The veteran stated that he had not.  
The veteran's separation SF 88 indicated his blood pressure 
was 120 over 70.  The examiner did not note any defects or 
diagnoses and the veteran was qualified for separation.

Private medical records from S.M.H. dated February 1994 
indicated that the veteran was involved in a car accident.  
When he was admitted to the Emergency Room, he was found to 
have high levels of blood sugar.  The examiner diagnosed the 
veteran with new onset and uncontrolled diabetes mellitus.

Private medical records from the U.O.M. healthcare system 
were dated from January 1996 through July 2002.  These 
medical records detailed the veteran's progress in handling 
his diabetes mellitus, Type II.  The diabetes was considered 
to be under control due to the veteran's attention and change 
of lifestyle.

In January 1996, the veteran was seen at the U.O.M. and his 
blood pressure was noted as 150 over 74 and rechecked, then 
noted as 139 over 70.

In September 1996, U.O.M. records indicated that the 
veteran's blood pressure was 152 over 70.

In January 1997, U.O.M. records indicated that the veteran's 
blood pressure was 138 over 80.
In April 1997, U.O.M. records indicated that the veteran's 
blood pressure was 135 over 85.

In May 1997, U.O.M. records indicated that the veteran's 
blood pressure was 128 over 70.

In August 1997, U.O.M. records indicated that the veteran's 
blood pressure was 142 over 70.

In December 1997, U.O.M. records indicated that the veteran's 
blood pressure was 150 over 78.

In March 1998, U.O.M. records indicated that the veteran's 
blood pressure was 142 over 68.

In April 1998, U.O.M. records indicated that the veteran's 
blood pressure was 164 over 81.

In June 1998, U.O.M. records indicated that the veteran's 
blood pressure was 1136 over 68.

In July 1998, U.O.M. records indicated that the veteran's 
blood pressure was 140 over 80.

In September 1998, U.O.M. records indicated that the 
veteran's blood pressure was 146 over 76.

In March 1998, U.O.M. records indicated that the veteran's 
blood pressure was 122 over 80.

In September 1999, U.O.M. records indicated that the 
veteran's blood pressure was 130 over 74.


In May 2000, U.O.M. records indicated that the veteran's 
blood pressure was 134 over 74.

In July 2002, U.O.M. records indicated that the veteran's 
blood pressure was 130 over 70.

In November 2002, U.O.M. records indicated that the veteran's 
blood pressure was 140 over 80.

In March 2003, the veteran submitted to a VA diabetes 
mellitus examination.  On physical examination, the veteran's 
blood pressure sitting, left arm was 136 over 84, pulse 66 
and respiratory rate 20.  Blood pressure standing was 134 
over 72 and supine 134 over 70.  The examiner's assessment 
was diabetes mellitus, Type II, insulin and oral medication 
requiring, under good control.  The veteran was also 
diagnosed with controlled hypertension and mild peripheral 
neuropathy of the lower extremities.  The examiner opined 
that there was no causal relationship between diabetes and 
hypertension, but the peripheral neuropathy was likely 
secondary to diabetes.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated November 2002, the VA 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The November 2002 letter informed the 
veteran that the VA would make reasonable efforts to obtain 
evidence such as medical records, employment records or 
records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The November 2002 letter requested the veteran 
provide the names of the people, agencies (including VA 
medical centers) or companies who had any relevant records, 
their addresses, approximate time frames covered by such 
records and the conditions for which he was treated.  The 
veteran was requested to complete and return the VA Forms 21-
4142 to authorize the release of this information to the VA.  
The notice letter sent by the RO in May 2004 again confirmed 
the aforementioned requirements.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his hypertension.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
condition, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Service Connection, Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for certain chronic 
diseases if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veterans hypertension began many years after his active 
service ended, and he does not contend otherwise.  
Furthermore, the evidence does not show that the hypertension 
was caused by any disease or injury that was present while he 
was in active service. Accordingly, the preponderance of the 
evidence is against a finding that the grant of service 
connection is warranted on a direct basis.  The veteran's 
contention that the hypertension is the result of his 
service-connected diabetes mellitus must now be considered.

Service Connection on a Secondary Basis

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

With respect to these three disabilities, elements (1) and 
(2) have arguably been met.  As for element (1), as noted 
above, diagnoses from U.O.M. dated from 1996 through 2002 
indicated the veteran suffered from hypertension.  Element 
(2) has been met because service connection is in effect for 
diabetes mellitus, Type II, associated with herbicide 
exposure.

With respect to element (3), the veteran was afforded a VA 
diabetes mellitus examination in March 2003.  After 
diagnosing the veteran with diabetes mellitus and 
hypertension, the examiner stated that there was no causal 
relationship between the diabetes and hypertension.  Element 
(3) has not been satisfied.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he is entitled to service 
connection for 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for hypertension, 
secondary to diabetes mellitus, Type II, must be denied.  38 
U.S.C.A §5107 (West 2002).  The veteran also failed to meet 
element (3) of Wallin v. West, 11 Vet. App. 509, 512, 
establishing a causal nexus between his service-connected 
skin disability and his hypertension.

ORDER


Entitlement to service connection for hypertension is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


